UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSEPTEMBER 30, 2007 333-138806 (Commission File Number) MOGUL ENERGY INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0461623 (I.R.S. Employer Identification Number) 520 Pike Street, Suite 2210 Seattle, WA98101 (Address of principal executive offices) (206) 357-4220 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 40,447,887 common shares issued and outstanding as of November 14, 2007 Transitional Small Business Disclosure Format (Check one): Yeso No x Table of Contents PART 1 FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Plan of Operations Item 3. Controls and Procedures PART 2 OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Securities Holders Item 5. Other Information Item 6. Exhibits SIGNATURES Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) Financial Statements September 30, 2007 PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited interim financial statements for the nine month period ended September 30, 2007 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles (GAAP). Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) BALANCE SHEETS September 30, 2007 (expressed in U.S. dollars) (Unaudited) As at: September 30,2007 December 31, 2006 Assets: Current Cash $ 29,756 $ 4,222 Receivable 31,606 28,196 Total current assets 35,827 57,952 Non-current Funds held in trust - 604,479 Equipment – net 1,573 3,125 Exploration and evaluation 2,772,908 591,116 Total non-current assets 2,774,481 1,198,720 Total Assets $ 2,810,308 $ 1,256,672 Current Liabilities: Accounts payable $ 1,165,935 $ 394,836 Due to officers and directors 246,817 204,540 Loans from shareholders 99,990 179,990 Litigation payable - 820,000 Total current liabilities $ 1,512,742 $ 1,599,366 Contingencies and commitments - - Shareholders’ Equity: Deficit accumulation during exploration stage $ (2,822,947 ) $ (2,313,459 ) Common stock $0.0001 par value, 100,000,000 shares authorized, 40,126,458 shares o/s. 4,012 3,449 Additional paid-in capital 3,960,583 1,904,816 Warrants & Options: 625,000 Series A warrants; 1,396,667 Series B warrants; 2,250,000 ESOP outstanding 396,900 62,500 Preferred: 10,000,000 shares authorized, non issued - - Deferred compensation (234,000 ) - Loss on foreign exchange (6,980 ) - Total Shareholders’ Equity 1,297,567 (342,694 ) Total Shareholders’ Equity and Liabilities $ 2,810,308 $ 1,256,672 See accompanying notes Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) INTERIM STATEMENTS OF OPERATIONS (expressed in U.S. dollars) (Unaudited) Nine Months ended September 30, 2007 Nine Months ended September 30, 2006 Three Months ended September 30, 2007 Three Months ended September 30, 2006 Cumulative from July 25, 2005 to September 30, 2007 Revenue $ - $ - $ - $ - $ - Expenses: General and administrative $ 509,488 $ 433,272 $ 241,424 $ 90,535 $ 1,238,228 Impairment - 764,719 Loss on settlement of lawsuit - 820,000 Net loss for the periods $ 509,488 $ 433,272 $ 241,424 $ 90,535 $ 2,822,947 Basic and diluted loss per share $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.00 ) $ Weighted average common shares outstanding 37,025,147 32,472,032 37,025,147 32,472,032 See accompanying notes Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) INTERIM STATEMENT OF CASH FLOWS (expressed in U.S. dollars) (Unaudited) Nine months ended September 30, 2007 Nine months ended September 30, 2006 Three months ended September 30, 2007 Three months ended September 30, 2006 Cumulative from July 2 5, 2005 to September 30, 2007 Operating Activities Net loss for periods $ (509,488 ) $ (433,272 ) $ (241,424 ) $ (90,536 ) $ (2,822,947 ) Adjustments to reconcile net loss to netcash provided by operating activities: Depreciation expense (office) 1,552 1,556 519 521 4,639 Changes in non-cash working capital Accounts payables increase 771,099 391,405 775,400 96,144 1,165,935 GST receivable increase (3,410 ) (57,331 ) 392 (15,144 ) (31,606 ) Other payables (20,000 ) (35,094 ) - 165,692 764,719 Loss on foreign exchange (6,980 ) - 17,748 - (6,980 ) Shares for litigation payable (800,000 ) - - 800,000 Cash used in operations (567,227 ) (132,736 ) 552,635 156,677 (126,240 ) Investing Activities Cash held in escrow/trust 604,479 (667,000 ) 176,550 - - Purchase equipment - (3,188 ) - - (6,209 ) Deposits for exploration property - 77,441 - - Exploration and evaluation (2,181,792 ) (1,094,634 ) (953,362 ) (246,811 ) (2,737,627 ) Cash used for investing activities (1,577,313 ) (1,687,381 ) (776,812 ) (246,811 ) (2,743,836 ) Financing Activities Due to officers and directors 42,276 143,967 123,800 41,035 246,816 Related party payables - (12,691 ) - (1,244 ) - Loans from shareholders (80,000 ) - (400,010 ) - 99,990 Sale of equity securities 2,,156,729 1,566,001 502,729 - 2,527,492 Cash from financing activities 2,119,005 1,697,277 226,519 39,791 2,874,298 Cash beginning of periods 29,756 125,573 1,880 53,075 - Increase (Decrease) in cash during (25,534 ) (122,840 ) 2,342 50,343 4,222 Cash at end of periods $ 4,222 $ 2,733 $ 4,222 $ 2,733 $ 4,222 Interest and taxes paid during period None None None None None Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) INTERIM STATEMENT OF CASH FLOWS (Continued) (expressed in U.S. dollars) (Unaudited) Cumulative from July 25, 2005 to September 30,2007 Supplemental disclosure of non-cash working capital activities: -Common stock issued 2,000,000– to settle lawsuit $ 800,000 Supplemental disclosure of non-cash financing activities: -Common stock issued 224,231- as compensation $ 72,000 -Common stock issued 18,750- as payment for services 7,500 -Common stock issued 1,366,669- as debit repayment for shareholder loans 410,000 -Common stock issued 2,000,000– Resource Property $ 800,000 See accompanying notes Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) NOTES TO SEPTEMBER 30, 2007 INTERIM FINANCIAL STATEMENTS (expressed in U.S. dollars) (Unaudited) NOTE 1 – Interim Reporting The information presented in the accompanying interim nine month financial includes all adjustments which are, in the opinion of management, necessary to present fairly the financial, results of operations and cash flows for the interim periods presented in accordance with accounting principles generally accepted in the United States of America.These interim financial statements follow the same accounting policies and methods of their application as Mogul Energy International, Inc.’s December 31, 2006 annual financial statements.All adjustments are of a normal recurring nature. NOTE 2 - Organization and Nature of Business Mogul Energy International, Inc. (the “Company”) was formed as a Delaware corporation on July 25, 2005, to engage in the business of oil and gas exploration.The Company’s business activities include financing, acquiring drilling prospects, and exploration for oil and gas. The Company acquires low entry cost exploration prospects, as measured on a dollar per barrel for proven and potential reserves in proximity to producing oil fields, and explores for oil and gas reserves. NOTE 3 - Related Party Transactions On June29, 2005, the Company purchased an option to acquire a 20% working-interest in the EWA Concession (see note 5) from Mogul Energy, Ltd. (MEL) for $75,000. The Company subsequently exercised this option. MEL’s president, a close family member of the Company’s President, owned 22% of the Company’s outstanding shares as of September 30, 2007. Also, MEL’s President is a major shareholder and Board member of Sea Dragon Energy, Inc., a private Canadian corporation. Sea Dragon Energy, Inc. gained the right to acquire a 40% working-interest in the EWA Concession from MEL on April 13, 2006. The Company, together with Sea Dragon Energy, Inc., met the requirement for the EWA Concession by depositing $2,000,000 with an escrow agent. On November 8, 2005, the Company acquired a 50% working-interest in the Fairlight Prospect in Saskatchewan, Canada, with MEL retaining a 25% carried-interest. The Company and MEL entered into an agreement with Transpacific Petroleum Corp. (“Transpacific”) for Transpacific to serve as the Operator in relation to oil and gas exploration of the Fairlight Prospect. Under the terms of this agreement, the Company is obligated to pay the expenses incurred by the Operator for exploration and related work on this prospect. As consideration for being the Operator, Transpacific received from MEL a 25% carried-interest in the Fairlight Prospect for the first exploration well, and a 25% working-interest thereafter. On January 24, 2007 the Company acquired 100% of the interests in the Freehold Properties in Canada (see note 5). The Company owed its officers and directors $246,815, at September 30, 2007, consisting of a zero-interest loan of $92,960 to an officer of the Company.The Company owed an officer and director of the Company, for expenses incurred on the Companies behalf, an additional $111,034.The remainder is owed to officers and directors for unpaid compensation and amounted to approximately $36,600.On August 28, 2007, the Company retired $410,000 in shareholder loans for 1,366,667 shares at a value of $0.30 a share.In addition, the Company received a $10,000 unsecured, non-interest bearing loan during the quarter. Certain accounting and administrative work for the Company, MEL, and Sea Dragon Energy, Inc. is conducted by the same individuals from office space located in Vancouver, British Columbia.Other disclosures involving related parties are found throughout the notes to the financial statements. Table of Contents Unaudited On July 30, 2007, the Company signed a Letter of Intent for a proposed business combination with Sea Dragon Energy, Inc., to increase Mogul Energy's interest in the East Wadi Araba Concession, Gulf of Suez, Egypt from 20% to 60%.Pursuant to the terms of the proposed business combination the Company would issue to shareholders of Sea Dragon Energy, Inc., up to a maximum of 40,497,500 common shares, warrants to acquire an aggregate of 3,873,750 common shares, and compensation options to acquire an aggregate of 529,000 shares.For additional information please refer to the Company’s Current Report on Form 8-K filed August 7, 2007 and November 13, 2007. NOTE 4 - Capital Stock Common Stock The Company’s authorized shares have no conversion rights and are not subject to redemption or to any sinking fund provisions. All shares of common stock are entitled to share equally in any dividends and in any liquidation of the Company. The Company’s common shares do not carry either cumulative voting or preemptive rights. During 2006, 1,765,000 shares were issued on a Flow-through basis pursuant to the income tax laws of Canada (Income Tax Act (Canada)). During 2006, the Company issued 1,250,000 units consisting of one share of common stock and one Series A Warrant. The Series A warrants are not transferable. Two of these warrants and $0.50 can be exchanged for one share of common stock. These warrants expire on April 18, 2008, and all 1,250,000 warrants were outstanding at March 31, 2007. On August 8, 2007 the Company approved a stock incentive plan and granted 2,250,000 stock options to executive officers, directors and employees.The fair value of the stock options was $229,500. On August 28, 2007 the company issued 1,366,667 units valued at $0.30 per share to repay a shareholder loan of $410,000.Each unit was made up of one common share and one Class B warrant.Each Class B warrant allows the holder to purchase one share of the Company’s stock at $0.40 per share for a period of two years.The fair value of the shares was $367,633 and the fair value of the Class B warrants was $41,000. On September 13, 2007 the Company issued 30,000 units valued at $0.25 per unit consisting of one common share and one Class B purchase warrant.Each Class B warrant allows the holder to purchase one share of the Company’s stock at $0.40 per share for a period of two years.The fair value of the shares was $6,600 and the fair value of the Class B warrants was $900. Warrant and Options The following are details related to warrants and options issued by the company: September 30, 2007 December 31, 2006 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of the period 625,000 $ 0.10 625,000 $ 0.10 Granted 1,396,669 $ 0.03 Exercised Forfeited Expired Outstanding at the end of period 2,021,669 $ 0.05 625,000 $ 0.10 Weighted average exercise price of options granted during the year 2,250,000 $ 0.30 - - Weighted average fair value of options granted during the year 2,250,000 $ 0.13 - - Fair Value Assumptions – The fair value of warrants and options granted is estimated on the date granted using the Black-Scholes option pricing model with following weighted average assumptions used for the grants: 1. For the period ended September 30, 2007, risk free interest rates ranging from 3.73% to 4%, expected dividend yields of zero, expected life ranging from two years, and expected volatility ranging from 2% to 51%. Table of Contents Unaudited 2. For the year ended December 31, 2006 the valuation of the warrants was estimated on a reasonability test as the stock was not publicly traded at that time. A summary of the status of the warrants under various agreements follows during fiscal 2007: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.40 1,396,669 2.00 $ 0.40 1,396,669 $ 0.40 For year ended December 31, 2006 Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.50 625,000 0.63 $ 0.50 625,000 $ 0.50 Preferred Stock The Company’s Articles of Incorporation authorize its Board of Directors, without approval from the common shareholders, to issue 10,000,000 shares of preferred stock in any series, rights and preferences as determined by the Board. Preferred shares may be issued that have greater voting rights than the common stock, diluting the value of any outstanding shares of common stock. NOTE 5 - Oil and Gas Properties Working-interests owned by the Company include the right to drill, produce and conduct operating activities on the property, and the right to a share of any production, subject to all related royalties, overriding royalties, and other burdens, all costs of exploration, development and operations, and all risks. Of the working-interest at September 30, 2007, $1,531,805 relates to the East Wadi Araba Concession (EWA Concession) and $1,241,103 relates to the Freehold Properties. None of these costs are subject to amortization. EWA Concession The EWA Concession is located in the East Wadi Araba area of the Gulf of Suez and is part of the sovereign territory of the Arab Republic of Egypt (A.R.E.). The EWA Concession covers an area for exploration about 294 square kilometers. Subsequent to the balance sheet date, the Company exercised its option to acquire a 20% working-interest in the EWA Concession, which was originally acquired from MEL. The Concession Agreement The Concession Agreement for Petroleum Exploration and Exploitation (“Concession Agreement”) dated April 7, 2002, is an agreement between Dover Investments Limited (Dover), A.R.E, and the Egyptian General Petroleum Corporation (EGPC). The Concession Agreement gives Dover certain rights and interests for the exclusive exploitation of petroleum and natural gas in and throughout the EWA Concession. Farm-out Agreement The parties to the August 6, 2005 Binding Farm-Out Agreement (“Farm-out Agreement”), include Dover, MEL, Transpacific and Dr. Ghareeb M. Awad (the President of Transpacific). Under the Farm-out Agreement, MEL was assigned an 85% working-interest in the Concession Agreement, subject to the satisfaction of certain conditions, with Dover retaining a 15% carried-interest. Under a separate agreement dated August 7, 2005, MEL assigned a 25% carried-interest in the Concession Agreement to Transpacific.Dover, MEL and Transpacific are each organized under the laws of Canada. Table of Contents Unaudited On April13, 2006, the Farm-out Agreement was amended so that an obligation to deposit $2,000,000 with an escrow agent replaced the requirement of a Letter of Guarantee. In satisfaction of the amended agreement, $2,000,000 was deposited with an escrow agent on April 21, 2006, with the Company contributing $667,000, and Sea Dragon Energy, Inc., contributing $1,333,000. On August 1, 2006, the funds were transferred, as per the Amending Agreement dated April 13, 2006, to the National Bank of Abu Dhabi in Egypt.These funds will be used at the discretion of the operator, Dover Investments Limited, to drill the first well required on the concession by July 17, 2007, as per the extension agreement dated January 24, 2007. As of June 30, 2007, the Company’s interest in the original escrow balance amount was reduced to nil, with the $176,550 difference added to exploration and evaluations account.The cost overruns were attributable to the exploration drilling program on the Egyptian Concession an additional $774,520 was added to the exploration and evaluation account and charged to accounts payable. After amending the Farm-out Agreement on April 13, 2006, the ownership interests in the EWA Concession are as follows: Sea Dragon Energy Inc. 40% Working-interest Mogul Energy International, Inc. 20% Working-interest Transpacific Petroleum Corp. 25% Carried-interest Dover Investments Limited 15% Carried-interest An Extension Agreement was executed on January 24, 2007, between Dover Investments Limited, Transpacific, Mogul Energy Ltd., Dr. Awad, Sea Dragon Energy, Inc., and Mogul Energy International, Inc., allowing Sea Dragon Energy, Inc. and Mogul Energy International, Inc. until July 17, 2007, to spud the first well, and until July 17, 2009, to complete a second well and spud a third well, subject to the approval from EGPC and ARE. The Company’s portion of the letter of guarantee was satisfied by the deposit of $667,000 formerly held in trust to secure the working interest in the Egyptian Concession.As per agreement, these funds are currently held jointly by Dover and Sea Dragon at the National Bank of Abu Dhabi in Egypt and will be used to carry out exploration activities on the EWA Concession.Dover is the current operator of the project in Egypt. In the event of a commercial discovery, the parties to the April 13th Farm-out Agreement are entitled to recover all costs, expenses and expenditures in respect of the exploration, development and related operations out of 30% of all petroleum produced and saved respective of each parties percentage interest in the Agreement (Cost Recovery Petroleum).Past exploration costs which have been approved by EGPC are approximately US$ 8 million, of which the Company will be entitled to 20% recovered through oil profits. The remaining 70% of petroleum is divided between the Egyptian General Petroleum Corporation (EGPC) and the parties to the Farm-out Agreement as follows: Crude Oil and Gas EGPC Parties to Farm-out Agreement Up to 25,000 BOPD 75% 25% Greater than 25,000 BOPD 80% 20% Exploratory Drilling On September 18, 2007 the Company received notificationfrom project operator Dover that the deviated onshore EWA-4X wellpenetrated a Carboniferous Nubia formation with several potential sandstonereservoirs.However, none of these potential reservoirs provided indications ofeconomic hydrocarbon accumulations.The well is being electric wire-line logged and prepared for final plugging andabandonment.The EWA Concession is being retained and no impairment was recognized during the period. Table of Contents Unaudited Canadian Property Interests Exploratory Drilling On May28, 2006 a drill stem test at exploratory well no. 1 at the Fairlight Prospect was concluded. The aggregate capitalized cost for this test well was $764,719. No hydrocarbons were recovered although certain shows were encountered during drilling. The well has been plugged and abandoned.No further exploration on the Fairlight Prospect is planned and the lease on this specific property expired on March 31, 2007 and was not renewed. Data gained from the well has been evaluated to determine further exploration plans on the Freehold Properties.Costs of this dry hole exceeded the cost ceiling test for the cost pool, resulting in an impairment charge to operations for 2006 for the full aggregate cost of the exploratory well. Freehold LeaseAcquisitions On January 24, 2007,Transpacific was issued 1,000,000 common shares and has assigned to the Company its 25% interest in all mineral interests in lands referred to as the Freehold Properties in Saskatchewan, Canada.The estimated fair value of this transaction was $400,000. Mogul Energy Ltd. also agreed to assign its 25% interest in all mineral interests in lands referred to as the Freehold Properties to the Company in consideration for 1,000,000 shares of the Company’s common stock.The estimated fair value of this transaction was $400,000.These transactions gave the Company a 100% interest in the 9,300 acres collectively referred to as the “Freehold Properties.” Mogul Energy International, Inc. is the sole operator of the Freehold Properties.The cost of acquisition and purchase of these leases accounts for approximately $1,241,100 of the company’s “exploration and evaluation” assets. These properties are leased for 3 years with a lump sum rental fee plus a royalty of 15% of all leased substances produced, saved and sold if used by the lessee, less any expenses reasonably incurred (including a reasonable rate of return) for separating, treating, processing, compressing and transporting leased substances to the point of sale beyond the wellhead. There is no obligation to do any work on these leased lands. NOTE 6 - Commitments Office Lease The Company rents office space in Seattle, Washington, from a Director of the Company on a month-to-month basis for $390 per month. Exploration The Company anticipates entering into significant financial commitments for exploration of the EWA Concession and the Freehold Properties, to be funded from future capital contributions. NOTE 7 - Contingencies Environmental Uncertainties The Company may be exposed to financial risks in the oil and gas exploration business for pollution or hazards against which it cannot adequately insure or which it may elect not to insure. Incurring any such liability may have a material adverse effect on our financial position and operations. Governmental Regulations and Licensing The Company’s rights in and to the EWA Concession are subject to obtaining governmental approvals; if such approvals are not obtained, the Company’s planned operations will be substantially curtailed. In order to drill for, recover, transport or sell any gas or oil from the properties subject to the Company’s drilling rights, the Company will generally be required to obtain additional licenses and permits and enter into agreements with various landowners and/or government authorities. The issuance of these permits and licenses generally will be contingent upon the consent of the governmental authority having jurisdiction over the property, which entities have broad discretion in determining whether or not to grant such authority. These licenses, permits, and agreements will generally contain numerous restrictions and require payment of development and exploration fees and royalties typically based on the recoverable reserves or expenditures. The amount of any such fee and royalties and other terms will determine, in part, the commercial viability of any extraction prospect. Table of Contents Unaudited Operating Agreements The Company expects to execute a joint operating agreement with Sea Dragon Energy, Inc. (replacing Transpacific), to conduct exploration for the EWA Concession, but has not yet done so. The final terms of the agreements could significantly impact the financial condition of the Company.The current operator of the EWA Concession is Dover Investments Ltd. NOTE 8 - Loss Per Share Loss per share is calculated using the weighted average number of shares issued during the relevant period. The weighted average number of common shares is 37,025,147shares for the period ended September 30, 2007. NOTE 9 – Subsequent Events On November 12, 2007, the Company issued a news release to announce that it intends to focus on exploration of its oil and gas exploration properties in South East Saskatchewan, Canada, by financing a planned winter drill program.The Company also announced that it has agreed with Sea Dragon Energy Inc. not to proceed with a business combination that was the subject of a Letter of Intent dated July 30, 2007.For additional information please refer to the Company’s Current Report on Form 8-K filed November 13, 2007. On November 12, 2007, the Company issued a press release pursuant to Rule 135c of the United States Securities Act of 1933 (the “Securities Act”), as amended, announcing its intention to conduct two private placements of its common stock to investors in Canada:one offering on a flow-through basis, pursuant to the Income Tax Act (Canada), and another non-flow-through offering.The Company expects to raise approximately $3 million through the private placements.The shares to be issued under the private placements have not been registered under the Securities Act and may not be offered or sold directly or indirectly within the United States or to or for the account or benefit of U.S. Persons (as such term is defined in Regulation S as promulgated under the Securities Act) absent registration or an applicable exemption from registration.The Company believes that the shares, which will be sold only to persons who are not U.S. Persons, are exempt from registration under Regulation S.For additional information please refer to the Company’s Current Report on Form 8-K filed November 13, 2007. NOTE 10 – Capitalized costs related to the oil and gas acquisitions and exploration activity Canada Costs at Dec. 31, 2006 $ 441,103 Additions: Exploration $ - Lease property acquisition costs $ 800,000 Less accumulated depreciation, depletion, amortization and impairment - Net book value September 30, 2007 $ 1,241,103 Egypt Cost at Dec. 31, 2006 $ 150,013 Additions: Exploration costs capitalized 1,381,791 Amortization - Net book value September 30, 2007 1,531,805 Total net book value at September 30, 2007 $ 2,772,908 Table of Contents Unaudited NOTE 11 – Impairment Based on the results of our ceiling tests, the September 30, 2007 balance sheet assets did not exceed the full cost method allowable ceiling for either the Canadian or Egyptian cost pools, and as a result no impairment expense was recorded for the interim period. NOTE 12 – Litigation Settlement The litigation filed by Dr. Ghareeb Awad and Transpacific Petroleum Corp. was settled out of court on January 24, 2007.Under the terms of the settlement the Company agreed to issue 1,000,000 shares of common stock to Dr. Awad and to issue 1,000,000 common shares and pay $20,000 cash to Transpacific for the use of Transpacific’s EWA Seismic Mapping and interpreted Seismic Sections and additional technical information and for the signing by Dr. Awad and Transpcific to the Extension Agreement.The fair value of the 2,000,000 shares is estimated to be $800,000 based on the most recent cash per share issuance of the Company’s common shares Table of Contents Mogul Energy International, Inc. (an exploration stage enterprise) Item 2. Management’s Discussion and Analysis or Plan of Operations Forward-Looking Statements This quarterly report on Form 10-QSB contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events and/or our future financial performance.Generally, you can identify forward-looking statements by terminology such as “intends,” "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", or "potential" or the negative of these terms or other comparable terminology. To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements that, by definition, involve risks and uncertainties.These statements reflect only our current expectations and involve known and unknown risks, uncertainties and other factors, many of which are unforeseen, including the risks in the section entitled "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements.These forward-looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbors created thereby.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited interim financial statements are stated in United States dollars and are prepared in accordance with United States Generally Accepted Accounting Principles (GAAP). The following discussion should be read in conjunction with our unaudited interim financial statements and the related notes that appear elsewhere in this quarterly report. In this quarterly report, unless otherwise specified, all references to "common shares" refer to common shares in the capital of our company and the terms "we", "us," and "our" mean Mogul Energy International, Inc. (the “Company”). Overview We are a Delaware corporation formed on July 25, 2005, with our principal place of business in the State of Washington.We are an exploration stage, independent energy company established to take advantage of the low cost acquisition opportunities near other producing and proven oil fields. Since our formation, we have engaged in only limited activities related to the acquisition of our property rights and financing activities. To date, we have not generated any operating revenues. We currently hold petroleum leases and a concession in two major areas, as follows:a one hundred percent (100%) interest in approximately 9,300 acres situated in South East Saskatchewan acquired under sixty-eight (68) separate freehold oil and gas leases (the “Freehold Properties”); and a twenty percent (20%) working interest in the East Wadi Araba (EWA) Concession located in the Gulf of Suez, covering approximately 295 square kilometers in the sovereign territory of the Arab Republic of Egypt (the “EWA Concession”).We recently completed drilling on the EWA-4X exploration well on the Egyptian Concession.The results of the drilling on the EWA 4X did not provide evidence of economic hydrocarbon accumulations, thus no testing is planned and the well has been electric wire-line logged and prepared for final plugging and abandonment.We currently have no drilling program underway on the Freehold Properties, but expect to continue our drilling program in the future.We previously drilled a dry well on Saskatchewan P&NG Lease PN 46794 (“the Fairlight Prospect”).Our fifty percent (50%) interest in the Fairlight Prospect has expired and has not been renewed.Because of the Fairlight Prospect’s proximity to our Freehold Properties, we believe that the information gathered from our drilling activities on the Fairlight Prospect will be of assistance in planning our exploration and drilling activities on the Freehold Properties.We have yet to establish any reserves on our properties. Cash Requirements For the next 12 months we plan to initiate a drilling program and explore for petroleum and natural gas on the Freehold Properties in Saskatchewan.We do not have plans to continue our drilling program in Egypt at this time. We will require additional funds to implement our growth strategy in our oil and gas exploration operations. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is still no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. Table of Contents In order to raise capital for our operations, during the past two years, we have offered and sold the following shares of common stock which were not registered at the time of sale under the Securities Act. Since inception we have sold an aggregate of 34,486,810 shares at prices ranging from $0.001 to $0.40 per share or $1,970,764 in the aggregate. In November 2005, we completed the offer and sale of an aggregate of 29,264,310 shares to twenty two (22) “accredited investors,” at a price of $0.001 per share or an aggregate of $29,264.31. The shares were sold to (a) 10 persons residing in Canada; (b) 5 persons residing in the United States; and (c) 7 persons residing in jurisdictions other than Canada or the United States; the sales to persons residing in Canada and or jurisdictions other than Canada or the United States were made pursuant to Regulation S, as promulgated under the Securities Act and, the sales to persons residing in the United States were made pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D as promulgated under the Securities Act. In Canada, we also relied upon the prospectus and registration exemption afforded by section 2.4 [Private Issuer] of National Instrument 45-106 - Prospectus and Registration Exemptions (“NI-45-106”). In November, 2005 we also completed the offer and sale of an aggregate of 590,000 shares to seven (7) “accredited investors,” at a price of $0.15 per share or an aggregate of $88,500.00. The shares were sold to (a) 6 persons residing in Canada; and (b) 1 person residing in the United States; the sales to persons residing in Canada were made pursuant to Regulation S, as promulgated under the Securities Act of 1933, as amended (the “Securities Act”); and the sale to the person residing in the United States was made pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D as promulgated under the Securities Act. In Canada, we also relied upon the prospectus and registration exemption afforded by section 2.4 [Private Issuer] of National Instrument 45-106 - Prospectus and Registration Exemptions (“NI-45-106”). In March, 2006 we completed the offer and sale of an aggregate of 1,792,500 shares to thirteen (13) “accredited investors,” as that term is defined in NI-45-106, all of whom reside in Canada, at a price of $0.40 per share or $717,000.00 in the aggregate; the offers and sales were madepursuant to Regulation S as promulgated under the Securities Act. In Canada, we also relied upon the prospectus and registration exemption afforded by NI-45-106. In April, 2006 we completed the offer and sale of an aggregate of 1,055,000 shares to seven (7) “accredited investors,” as that term is defined in NI-45-106, at a price of $0.40 per share or $422,000 in the aggregate. The shares were sold to (a) 6 persons residing in Canada; and (b) 1 person residing in the United States; the sales to persons residing in Canada were made pursuant to Regulation S, as promulgated under the Securities Act of 1933, as amended (the “Securities Act”); and the sale to the person residing in the United States was made pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D as promulgated under the Securities Act. In Canada, we also relied upon the prospectus and registration exemption afforded by
